UN|TED STATES BANKRUPTCY COURT
' SOUTHERN DlSTR|CT OF'NEW YORK

|N RE:
|\/lANUEL R. SALAZAR

Debtor.

Chapter 13

Case No. 17-23418(RDD)

 

)(

NOT|CE OF PROPOSED WlTNESS L|ST

PLEASE TAKE NOT|CE that the Debtor, l\/lanue| R.r Sa|azar, intends to call the
following Witness at the evidentiary hearing on the Va|ue of the Debtor’s
residence located at 183 Broo|<dale Avenue, NeW Rochel|e, NY 10801:

Witness - Thomas J. Wait|<ins, Appraiser

Dated: December 26, 2018

TO:

HASBAN| & LlGHT, P.C.

450 Seventh Ave, Suite 1408
New York, New York 10123

_/S/ Gary R. Gje_rtsen l

Gary R. Gjertsen, Esq

C|air & Gjertsen, Esqs.
Attorney of'the Debtor

4 NeW King Street

White P|ains, NY 10604

(914)472-6202

gg@c|airgjertsen.com

